Exhibit 10.3

FINAL EXECUTION VERSION

SECOND AMENDMENT AGREEMENT

This Second Amendment Agreement (this “Agreement” or the “Second Amendment”) is
entered into as of the 16th day of March, 2009 by and among UNITIL CORPORATION,
a New Hampshire corporation (the “Borrower”), each lender whose name appears on
the signature page hereof (collectively the “Lenders” and each individually a
“Lender”) and BANK OF AMERICA, N.A., as Administrative Agent and a Lender.

W I T N E S S E T H

WHEREAS, the Lenders and the Borrower entered into a certain Credit Agreement
dated as of November 26, 2008 (the “Credit Agreement”), establishing a line of
credit in favor of the Borrower in the principal amount of up to Sixty Million
Dollars ($60,000,000) (capitalized terms not defined herein shall have the
meanings as set forth in the Credit Agreement); and

WHEREAS, the Borrower and the Lenders amended the Credit Agreement and Loan
Documents on January 2, 2009 to, among other things, (i) increase the amount of
the Aggregate Commitments to $60,000,000; (ii) amend certain fee provisions; and
(iii) amend the Loan Documents in certain other respects; and

WHEREAS, the Borrower and the Lenders have agreed to further amend the Credit
Agreement and Loan Documents to (i) increase the amount of the Aggregate
Commitments to $80,000,000; (ii) change the Applicable Percentages of each
Lender; (iii) amend the Applicable Margin; and (iv) amend certain fee
provisions.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements therein contained, the receipt and adequacy of which are hereby
acknowledged, the parties covenant, stipulate and agree as follows:

1. Representations and Warranties of the Borrower. As of the Amendment Date, the
Borrower represents and warrants to the Lenders as follows:

(A) The representations and warranties of the Borrower made in the Loan
Documents are true and accurate and are hereby reaffirmed as of the date hereof,
subject to such materiality qualifiers as may be included in such
representations and warranties, and save for representations and warranties made
as of a specified date, which were true and correct as of such date.

(B) There is no unremedied Event of Default.

(C) This Agreement will constitute a valid and legally binding obligation of the
Borrower, enforceable in accordance with its terms.



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement. Effective as of the Amendment Date, the
Credit Agreement shall be amended as follows:

(A) The defined term “Aggregate Commitments” in Section 1.01 shall be deleted in
its entirety and replaced with the following:

“Aggregate Commitments” means the aggregate Commitments of all Lenders which
shall: (a) from the Amendment Date until May 31, 2009, equal $80,000,000, unless
earlier reduced by the Borrower in accordance with Section 2.06 and
(b) beginning on June 1, 2009, equal $60,000,000, unless earlier reduced by the
Borrower in accordance with Section 2.06.”

(B) The defined term “Applicable Percentage” in Section 1.01 shall be deleted in
its entirety and replaced with the following:

“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the Commitment of each
Lender to make Loans and the obligation of each have been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, without giving effect to any subsequent
assignments. The Applicable Percentage of each Lender as of the Amendment Date
is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.”

(C) The defined term “Applicable Margin” in Section 1.01 shall be deleted in its
entirety and replaced with the following:

“Applicable Margin” means, with respect to Eurodollar Rate Loans and Floating
Rate Loans, a per annum rate equal to:

(a) until such time as the Borrower has received the Equity Injection: (i) from
the Amendment Date to March 31, 2009, 3.5%; (ii) from April 1, 2009 to June 30,
2009, 4%; and (iii) from July 1, 2009 until the Maturity Date, 4.5%; or

(b) if the Equity Injection is received by the Borrower before June 1, 2009, and
the Aggregate Commitments have not been reduced to $60,000,000 by the Borrower
in accordance with Section 2.06, then from the date of the Equity Injection
until June 1, 2009, 2.5%; or

(c) if the Equity Injection is received by the Borrower (i) before June 1, 2009
and the Aggregate Commitments have been reduced to $60,000,000 by the Borrower
in accordance with Section 2.06, or (ii) after June 1, 2009, then from the date
of the Equity Injection until the Maturity Date, 1.75%.”

 

2



--------------------------------------------------------------------------------

(D) The existing Section 2.01 shall be deleted in its entirety and replaced with
the following:

“2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to Borrower from time to time, on any Business Day during the Availability
Period, in an amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, that after giving effect to any Committed
Borrowing, (i) the Total Outstanding shall not exceed the Aggregate Commitments,
and (ii) the aggregate Outstanding Amount of the Committed Loans of any Lender,
shall not exceed such Lender’s Commitment. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, Borrower may
borrow under this Section 2.01, prepay under Section 2.05, and reborrow under
this Section 2.01. Committed Loans shall be Floating Rate Loans or Eurodollar
Rate Loans, as further provided herein.”

(E) The existing Section 2.09(c) shall be deleted in its entirety and replaced
with the following:

“(c) Lenders’ Upfront Fee. Borrower shall pay to Agent, for the account of each
Lender in accordance with their respective Applicable Percentages (i) on the
Amendment Date, an upfront fee in an amount equal to fifty (50) basis points of
the $20,000,000 increase in the Aggregate Commitment from $60,000,000 to
$80,000,000 pursuant to the Second Amendment and (ii) a per annum fee equal to
thirty (30) basis points of the unused portion of the $80,000,000 Aggregate
Commitment, payable quarterly in arrears. If the Equity Injection has not been
received between November 26, 2008 and March 31, 2009, an additional 50 basis
points times the full $60,000,000 Aggregate Commitment shall be due and payable
on April 1, 2009. Such upfront fees are for the credit facilities committed by
Lenders under this Agreement and are fully earned on the date paid. The upfront
fee paid to each Lender is solely for its own account and is not refundable for
any reason whatsoever.”

 

3



--------------------------------------------------------------------------------

(F) Schedule 2.01 is hereby deleted in its entirety and replaced with the
following:

COMMITMENTS

AND Applicable Percentages

(Amendment Date – May 31, 2009*)

 

Lender

   Commitment    Applicable
Percentage  

Bank of America, N.A.

   $ 28,000,000    35.000000000 % 

RBS Citizens, N.A.

   $ 27,000,000    33.750000000 % 

TD Bank, N.A.

   $ 25,000,000    31.250000000 % 

Total

   $ 80,000,000    100.000000000 % 

 

* Unless the amount of such Commitments is reduced from $80,000,000 to
$60,000,000 by the Borrower in accordance with Section 2.06.

COMMITMENTS

AND Applicable Percentages

(June 1, 2009 – Maturity Date)

 

Lender

   Commitment    Applicable
Percentage  

Bank of America, N.A.

   $ 23,000,000    38.333333333 % 

RBS Citizens, N.A.

   $ 22,000,000    36.666666667 % 

TD Bank, N.A.

   $ 15,000,000    25.000000000 % 

Total

   $ 60,000,000    100.000000000 % 

(G) All terms and conditions of the Credit Agreement, as amended hereby, are
hereby ratified and confirmed.

3. Conditions Precedent. This Agreement shall become effective on the date (such
date, the “Amendment Date”) on which the following conditions precedent are
satisfied:

(A) The Borrower shall execute and deliver this Agreement to the Lenders.

(B) The Agent shall have received payment of the upfront fees then due from the
Borrower under Section 2.09(c) of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

5. Loan Documents. This Agreement shall be included in the definition of “the
Loan Documents” in the Credit Agreement.

6. Future References. All references to the Loan Documents shall hereinafter
refer to such documents as amended by this Agreement.

7. Continuing Effect. The provisions of the Credit Agreement, as modified
herein, shall remain in full force and effect in accordance with their terms and
are hereby ratified and confirmed.

8. General.

(A) The Borrower shall execute and deliver such additional documents and do such
other acts as the Lenders may reasonably require to implement the intent of this
Agreement fully.

(B) The Borrower shall pay all costs and expenses, including, but not limited
to, attorneys’ fees incurred by the Lenders in connection with this Agreement.

(C) This Agreement may be executed in several counterparts by the parties
hereto, each of which shall be deemed an original but all of which together
shall constitute one and the same Agreement.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this agreement by their duly
authorized parties as of the date set forth above.

 

UNITIL CORPORATION, as Borrower By:  

/s/ Robert G. Schoenberger

Name:   Robert G. Schoenberger Title:   Chairman, Chief Executive Officer and
President By:  

/s/ Mark H. Collin

Name:   Mark H. Collin Title:   Senior Vice President, Chief Financial Officer
and Treasurer BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Kenneth R. Sheldon

Name:   Kenneth R. Sheldon Title:   Senior Vice President BANK OF AMERICA, N.A.,
as a Lender By:  

/s/ Kenneth R. Sheldon

Name:   Kenneth R. Sheldon Title:   Senior Vice President RBS CITIZENS, N.A., as
a Lender By:  

/s/ Jeanne A. Hulit

Name:   Jeanne A. Hulit Title:   Senior Vice President TD BANK, N.A., as a
Lender By:  

/s/ David A. Canedy

Name:   David A. Canedy Title:   Vice President



--------------------------------------------------------------------------------

STATE OF NEW HAMPSHIRE

COUNTY OF ROCKINGHAM

The foregoing instrument was acknowledged before me this 16th day of March,
2009, by Robert G. Schoenberger, Chairman, Chief Executive Officer and President
of UNITIL CORPORATION, a New Hampshire corporation, on behalf of the same.

 

/s/ Sandra L. Whitney

Notary Public My Commission Expires: March 9, 2010 Notary Seal

STATE OF NEW HAMPSHIRE

COUNTY OF ROCKINGHAM

The foregoing instrument was acknowledged before me this 16th day of March,
2009, by Mark H. Collin, Senior Vice President, Chief Financial Officer and
Treasurer of UNITIL CORPORATION, a New Hampshire corporation, on behalf of the
same.

 

/s/ Sandra L. Whitney

Notary Public My Commission Expires: March 9, 2010 Notary Seal

STATE OF NEW HAMPSHIRE

COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me this 12th day of March,
2009, by Kenneth R. Sheldon, duly authorized Senior Vice President of BANK OF
AMERICA, N.A., as Administrative Agent and a Lender, a national bank organized
under the laws of the United States, on behalf of the same.

 

/s/ Paula Belanger

Notary Public My Commission Expires: May 17, 2011 Notary Seal



--------------------------------------------------------------------------------

STATE OF NEW HAMPSHIRE

COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me this 12th day of March,
2009, by Jeanne A. Hulit, duly authorized Senior Vice President of RBS CITIZENS,
N.A., as a Lender, a national bank organized under the laws of the United
States, on behalf of the same.

 

/s/ Hilary Laramore-Jones

Notary Public My Commission Expires: April 23, 2015 Notary Seal

STATE OF NEW HAMPSHIRE

COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me this 12th day of March,
2009, by David A. Canedy, duly authorized Vice President of TD BANK, N.A., as a
Lender, a national bank organized under the laws of the United States, on behalf
of the same.

 

/s/ Noreen E. Poisson

Notary Public My Commission Expires: August 22, 2012 Notary Seal